Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/21/22 has been entered.
Response to Arguments
2.	The applicant’s arguments filed on 3/21/2022 have been taken into consideration, but are not persuasive.
A.	In response to the applicant’s argument (as disclosed in pg. 1-2 of the remarks segment) that the previously cited prior art fails to teach or suggest a hash formed by combining scannable biometric data with DNA data or wherein the individualized biometric data of the second class comprises DNA data, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual:

	The previously cited prior art have been withdrawn in light of the amended claim language.

B.	In response to the applicant’s argument (as disclosed in pg. 2-3 of the remarks segment) that the double patenting rejections should be withdrawn because the claims are patently distinct from patents ‘211, ‘277, and ‘999:
	Although the instant application’s claims are drawn to ID cards and the independent claims disclosed within US Pat ‘211, ‘277, and ‘999 are drawn to method, system, and computer readable medium claims and aren’t explicitly drawn to ID cards, the examiner maintains that it would be obvious to one of ordinary skill in the art to incorporate the limitations taught by ‘211, ‘277, and ‘999 on an ID card to perform/execute the same claim limitations taught by the instant application. According to MPEP 804, ¶8.36), a double patenting rejection is proper when the patent was filed by the same inventive entity as the instant application (from the same entity/common applicant), even in the event that the patent and the instant application contain patently indistinct claim language with a slightly different structure within the claim headers. See the chart below, which discloses language for when a double patenting rejection is required when the instant application and patent filed by a common inventor/assignee share patentably indistinct claim language:

8.36: Nonstatutory DP – With Secondary Reference 

Instant Application
 Co-pending Application/Patent

Claim 1.  
     A
     B
     C
Use form pars. 8.36 or 8.37
(Obviousness – 103)

(Ex: 11/583,693 – 01/13/2010)

Claim 1:
    A 
    B
   
Secondary reference is needed to reject limitation C. Motivation also needed


Claim 1.  A system comprising:
     Processor configured to perform the steps:
     doing A  
     doing B
     doing C

(Example 13/077,881–11/09/12)

Claim 1:  A method comprising the steps:
    
    doing A 
    doing B
    doing C




Claim Rejections – 35 USC 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 17, 19-25, and 57-66 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant, regards as the invention. 
Regarding each independent claim 17, 62, and 65, the terms “combinable with DNA data” and “hashes comparable with” are drawn to terms that do not clearly disclose whether or not the biometric data of the ID card is combined or aggregated with the one or more interrogation databases DNA data in order to form interrogation database ID hashes. The term “combinable” is unclear as whether or not the “combining” is to occur, in regards to the first class (biometric data) of the ID card and the second class (DNA data) actually being combined to form or create the claimed interrogation database ID hashes.
Regarding the term “database ID hashes comparable with the first individualized ID hash,” this portion of the claimed limitation is also unclear as to how the formed database ID hashes being “comparable” with the first individualized ID hash is executed or implemented to not directly expose the individual’s stored DNA data.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 17, 19-25, and 57-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,094,211, hereinafter, ‘211.

Instant Application 16/915,667


Patent No. 9,094,211


Claim 17:  

An identification card comprising: 


individualized identification information of an individual, the individualized identification information comprising individualized biometric data of at least a first class, wherein the individualized biometric data of the first class comprises biometric data scanned from the individual, and a first individualized identification 






hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class comprises DNA data, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and 

wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.


Claim 62:

       An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 


4individualized biometric data of at least a first class, the individualized biometric data of the first class comprising one or more of fingerprint scan data, palm print scan data, retinal scan data, iris scan data, hand vein scan data, facial recognition scan data, or body geometry scan data; and a first individualized identification hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class is DNA data comprising one or more of an STR profile, a SNP profile, an INDEL profile, or an Alu element, 


wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.


Claim 65: 


An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 




individualized biometric data of at least a first class; and 5a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of a second class,





wherein each partial individualized biometric data of the second class comprises DNA data corresponding to a different subset of loci of a DNA profile, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.

Claim 1:  

A method of identifying an individual comprising the steps of:

        retrieving individualized identification information comprising a plurality of partial individualized identification hashes of the individual each partial identification hash comprising individualized biometric data of a first class and a partial individualized biometric data of a second class; retrieving the plurality of partial individualized identification hashes; accessing at least one interrogation database comprising a plurality of interrogation biometric data of the second class; 


hashing each of the plurality of interrogation biometric data of the second class together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes; 







comparing each of the plurality, of interrogation database identification hashes with the plurality of partial individualized identification hashes; and reporting whether a match is identified.


Claim 2:

    A method of identifying an individual comprising the steps of:





forming a plurality of partial interrogation database identification hashes comprising the individualized biometric data of the first class and each of a plurality of partial interrogation database biometric data of the second class; retrieving an individualized biometric data of the first class; accessing at least one interrogation database comprising a plurality of interrogation biometric data of the second class; 





hashing each of the plurality of interrogation biometric data of the second class together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes; reporting whether a match of any of the plurality of database identification hashes to the individualized identification hash is identified.

  
Claim 2:

 
A method of identifying an individual comprising the steps of:



forming a plurality of partial interrogation database identification hashes comprising the individualized biometric data of the first class and each of a plurality of partial interrogation database biometric data of the second class; retrieving an individualized biometric data of the first class; accessing at least one interrogation database comprising a plurality of interrogation biometric data of the second class; 







hashing each of the plurality of interrogation biometric data of the second class together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes; reporting whether a match of any of the plurality of database identification hashes to the individualized identification hash is identified.



Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application 16/915,667, hereinafter ‘667, and ‘211 are both nearly identical in scope and both contain elements of individualized identification information of an individual comprising an individualized biometric data of at least a first class and a first individualized identification hash comprising the individualized biometric data of the first class and the individualized biometric data of the second class and a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of the second class.
It would have been obvious to one of ordinary skill in the art to in the art at the time the invention was made to utilize the method claimed in claims 1-2 of ‘211 to implement an enrollment verification certificate and the ID card comprising individualized identification information that comprises the same biometric data claimed by both ‘211 and ‘667 because the same result of implementing an individualized identification hashes comprising the individualized biometric data of the first class and the individualized biometric data of the second class would be performed in both the method of ‘211 and using the ID card claimed in ‘667.     
7.	Claims 17, 19-25, and 57-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10, and 12-15 of U.S. Patent No. 9,520,999, hereinafter, ‘999.

Instant Application 16/915,667


Patent No. 9,520,999


Claim 17:  

An identification card comprising: 




individualized identification information of an individual, the individualized identification information comprising individualized biometric data of at least a first class, wherein the individualized biometric data of the first class comprises biometric data scanned from the individual, and 



a first individualized identification hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class comprises DNA data, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and 



wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.


Claim 62:

       An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 




4individualized biometric data of at least a first class, the individualized biometric data of the first class comprising one or more of fingerprint scan data, palm print scan data, retinal scan data, iris scan data, hand vein scan data, facial recognition scan data, or body geometry scan data; and a first individualized identification hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class is DNA data comprising one or more of an STR profile, a SNP profile, an INDEL profile, or an Alu element, 


wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.


Claim 65: 


An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 




individualized biometric data of at least a first class; and 5a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of a second class,





wherein each partial individualized biometric data of the second class comprises DNA data corresponding to a different subset of loci of a DNA profile, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, 





and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.

Claim 1:  

A non-transitory computer readable medium including computer readable instructions, which when executed by a computer, operates on

 individualized identification information of an individual comprising an individualized biometric data of at least a first class and an individualized identification hash comprising the individualized biometric data of the first class and an individualized biometric data of a second class, and instructs the computer to:

connect with at least one interrogation database comprising a plurality of interrogation biometric data of the second class; interrogate the at least one interrogation database wherein each of the plurality of interrogation biometric data of the second class is hashed together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes;






 compare each of the plurality of interrogation database identification hashes to the individualized identification hash; and report a match of any of the plurality of database identification hashes to the individualized identification hash.


Claim 12:

     A non-transitory computer readable medium including computer readable instructions, which when executed by a computer, operates on at least one biometrics acquisition component, and instructs the computer to: 




acquire individualized biometric data of at least a first and a second class from an individual; convert the individualized biometric data of the first class into a digital electronic format; store a first instance of the digitized individualized biometric data of the first class; convert the individualized biometric data of the second class into a digital electronic format; 







hash a second instance of the digitized individualized biometric data of the first class with the digitized individualized biometric data of the second class to form a first individualized identification hash; and store the individualized identification hash.





Claim 1:  

A non-transitory computer readable medium including computer readable instructions, which when executed by a computer, operates on



individualized identification information of an individual comprising an individualized biometric data of at least a first class and an individualized identification hash comprising the individualized biometric data of the first class and an individualized biometric data of a second class, and instructs the computer to:



connect with at least one interrogation database comprising a plurality of interrogation biometric data of the second class; interrogate the at least one interrogation database wherein each of the plurality of interrogation biometric data of the second class is hashed together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes;



 

compare each of the plurality of interrogation database identification hashes to the individualized identification hash; and report a match of any of the plurality of database identification hashes to the individualized identification hash.






Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application 16/915,667, hereinafter ‘667, and ‘999 are both nearly identical in scope and both contain elements of individualized identification information of an individual comprising an individualized biometric data of at least a first class and a first individualized identification hash comprising the individualized biometric data of the first class and the individualized biometric data of the second class, wherein when a class of individualized biometric data is a DNA data, then the DNA biometric data is present on the identification card in a hashed form, wherein the individualized biometric data of the first class is a fingerprint data or a retinal scan data, wherein the individualized biometric data of the second class is a DNA data, selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element, wherein the individualized biometric data of the second class is a DNA data comprising a STR profile, wherein the individualized biometric data further comprises a third or more class of biometric data selected from the group consisting of a fingerprint scan data, iris scan data, retinal scan data, facial recognition scan data, and body geometry scan data and a DNA data, wherein the DNA data is selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element, a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of the second class, and an enrollment verification certification.
It would have been obvious to one of ordinary skill in the art to in the art at the time the invention was made to utilize the non-transitory computer readable mediums claimed in claims 1 and 12  of ‘999 to implement an enrollment verification certificate and the ID card comprising individualized identification information that comprises the same biometric data claimed by both ‘999 and ‘667 or to combine the reading of the first class of individualized biometric data at a point of contact and confirmation of the first class of individualized biometric data at the point of contact (disclosed in claims 9 and 11 of ‘999) within the teachings of ‘667 because the same result of implementing an individualized identification hashes comprising the individualized biometric data of the first class and the individualized biometric data of the second class would be performed in both the method of ‘999 and using the ID card claimed in ‘667.     

8.	Claims 17-24 and 57-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 10,733,277, hereinafter, ‘277.

Instant Application 16/915,667


Patent No. 10,733,277


Claim 17:  

An identification card comprising: 










individualized identification information of an individual, the individualized identification information comprising individualized biometric data of at least a first class, wherein the individualized biometric data of the first class comprises biometric data scanned from the individual, and 



a first individualized identification hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class comprises DNA data, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and 



wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.






Claim 62:

       An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 


4individualized biometric data of at least a first class, the individualized biometric data of the first class comprising one or more of fingerprint scan data, palm print scan data, retinal scan data, iris scan data, hand vein scan data, facial recognition scan data, or body geometry scan data; and a first individualized identification hash, the first individualized identification hash comprising the individualized biometric data of the first class hashed with individualized biometric data of a second class, wherein the individualized biometric data of the second class is DNA data comprising one or more of an STR profile, a SNP profile, an INDEL profile, or an Alu element, 











wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.

Claim 65: 

An identification card comprising individualized identification information of an individual, the individualized identification information comprising: 


individualized biometric data of at least a first class; and 5a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of a second class,





wherein each partial individualized biometric data of the second class comprises DNA data corresponding to a different subset of loci of a DNA profile, wherein the DNA data is securely stored on the identification card by way of being hashed with the individualized biometric data of the first class, and 







wherein the individualized biometric data of the first class of the identification card is combinable with DNA data of one or more interrogation databases to form one or more interrogation database identification hashes comparable with the first individualized identification hash without directly exposing the DNA data of the individual.

Claim 2:
An identification card comprising the individualized identification information of the individual.
Claim 1:  

A non-transitory computer readable medium including computer readable instructions, which when executed by a computer, operates on

 individualized identification information of an individual comprising an individualized biometric data of at least a first class and an individualized identification hash comprising the individualized biometric data of the first class and an individualized biometric data of a second class, and instructs the computer to:

connect with at least one interrogation database comprising a plurality of interrogation biometric data of the second class; interrogate the at least one interrogation database wherein each of the plurality of interrogation biometric data of the second class is hashed together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes;

Claim 5:
The system of claim 1, wherein when a class of individualized biometric data is a DNA data, then the DNA biometric data is stored in a hashed form, wherein the hash is a one-way hash. compare each of the plurality of interrogation database identification hashes to the individualized identification hash; and report a match of any of the plurality of database identification hashes to the individualized identification hash.

Claim 2:
an identification card comprising the individualized identification information of the individual.

Claim 3: The system of claim 1, wherein the individualized biometric data of the first class is a fingerprint data or a retinal scan data. Claim 7: wherein the individualized biometric data of the at least a first class further comprises a third or more class of biometric data selected from the group consisting of a fingerprint scan data, iris scan data, retinal scan data, facial recognition scan data, and body geometry scan data and a DNA data, wherein the DNA data is selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element.
 A non-transitory computer readable medium including computer readable instructions, which when executed by a computer, operates on at least one biometrics acquisition component, and instructs the computer to: 




acquire individualized biometric data of at least a first and a second class from an individual; convert the individualized biometric data of the first class into a digital electronic format; store a first instance of the digitized individualized biometric data of the first class; convert the individualized biometric data of the second class into a digital electronic format; 


Claim 2:
An identification card comprising the individualized identification information of the individual.


hash a second instance of the digitized individualized biometric data of the first class with the digitized individualized biometric data of the second class to form a first individualized identification hash; and store the individualized identification hash.






Claim 7: wherein the individualized biometric data of the at least a first class further comprises a third or more class of biometric data selected from the group consisting of a fingerprint scan data, iris scan data, retinal scan data, facial recognition scan data, and body geometry scan data and a DNA data, wherein the DNA data is selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element.
Claim 1:
interrogates the at least one interrogation database wherein each of the plurality of interrogation biometric DNA data of the second class is hashed together with the individualized biometric data of the first class to form a plurality of interrogation database identification hashes; d) compares each of the plurality of interrogation database identification hashes to the first individualized identification hash; and e) reports whether a match of any of the plurality of database identification hashes to the first individualized identification is identified.




Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application 16/915,667, hereinafter ‘667, and ‘277 are both similar in scope and both contain elements of individualized identification information of an individual comprising an individualized biometric data of at least a first class and a first individualized identification hash comprising the individualized biometric data of the first class and the individualized biometric data of the second class, wherein when a class of individualized biometric data is a DNA data, then the DNA biometric data is present on the identification card in a hashed form, wherein the individualized biometric data of the first class is a fingerprint data or a retinal scan data, wherein the individualized biometric data of the second class is a DNA data, selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element, wherein the individualized biometric data of the second class is a DNA data comprising a STR profile, wherein the individualized biometric data further comprises a third or more class of biometric data selected from the group consisting of a fingerprint scan data, iris scan data, retinal scan data, facial recognition scan data, and body geometry scan data and a DNA data, wherein the DNA data is selected from the group consisting of a STR profile, a SNP profile, an INDEL profile, and an Alu element, a plurality of partial individualized identification hashes, wherein each partial individualized identification hash comprises the individualized biometric data of the first class and a partial individualized biometric data of the second class, and an enrollment verification certification.
It would have been obvious to one of ordinary skill in the art to in the art at the time the invention was made to utilize the system claimed in claims 1-4 and 7  of ‘277 to implement an enrollment verification certificate and the ID card comprising individualized identification information that comprises the same biometric data claimed by both ‘277 and ‘667 or to combine the one-way hash, reading of the first class of individualized biometric data at a point of contact, and confirmation of the first class of individualized biometric data at the point of contact (disclosed in claims 5-6 of ‘277) within the teachings of ‘667 because the same result of implementing an individualized identification hashes comprising the individualized biometric data of the first class and the individualized biometric data of the second class would be performed in both the system of ‘277 and using the ID card claimed in ‘667.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220429